Notice of Pre-AIA  or AIA  Status
 	The present application 16/838,830, filed on 4/28/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to RCE-1

Claims 1-15 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 8/10/2022
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
8/10/2022 has been entered.
Examiner acknowledges applicant’s Abstract, specification, claims, drawings filed on 4/28/2020

Drawings
The Drawings filed on 4/28/2020 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for foreign priority application EP 19167157.7 (19167157.7) filed on 4/3/2019 under 35 U.S.C. 119 (a)-(d), the certified copy of Application No. EP 19167157.7 (19167157.7) has been filed in the instant US Application No. 16/838,830.

Response to Arguments
Applicant's arguments page 8-19 with respect to claims 1-15 filed 8/10/2022 have been fully considered , for examiner’s response, see discussion below:
a)  At page 9-12 with respect to 35 USC 101, applicant argues:
	applicant argues claim 1 amended to show improving functioning of a computer because specification describes numerous examples of improvement implements in claim 1 (spec 0091, table 1).  Thus it is apparent that claim 1 integrates the abstract idea into a practical application…… Office action fails to integrate the abstract idea into a practical application because they fail to effect a transformation of a particular article to a different state or thing.  However, claim 1 step (6) describes setting ……(p-11)
Claim 1 recites a specific set of operations that provide clear technical benefit for example the improved performance detailed in table 1…..(p-12)



Examiner’s response:
	As to the above argument (a), as best understood by the examiner, the representative claim 1,9 (as amended) recites (2) “determining…..a single-attribute index     { I }……that maximize the ratio between associated costs………..(3) adding…… the determined single-attribute index from step(2) to the working index set….(4) for each elementary index element……..best ratio between associated costs reduction……….(6) setting….the working index set…….(7) executing…….(step (6)….is merely calculating working index, computing ratio between costs…….appears to be routines and/or algorithm using mathematical calculation using a processor and/or physical processing unit.  Thus, the   claim 1,9 is directed to the abstract concept of gathering data, calculating working index set, executing……..computing ratio(s) which is similar to the claims at issue in Ele.Power Grp., LLC v. Alstom S.A. 830 F.3d 1350, 1354 (Fed.Cir 2016) (holding that the claims were “drawn to the abstract idea of : 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.”).
 	(Step 1 involves determining whether the claim meets the statutory requirements of section 35 USC 101, for which the claims requires to be a “process, machine, manufacture or composition of matter”)
 	The step 2A  is to determined whether the claim is directed toward one of the judicial exception such as a law of nature, a natural phenomenon, or an abstract idea, and the step 2B requires the claim recites an inventive concept.  In this case, claim 1 recite an abstract idea (prong 1), because one of the common categories of abstract ideas of claim limitation recites mathematical concepts or certain methods of organizing human activity even though applicant argues physical processing unit and like, as such mathematical concepts are merely in manipulating data  for example  step (2) index { I } (I = 1,…….N), thus claim 1 limitation merely included mathematical concepts (Federal Circuit in In re Gitlin, 775 F. App’x 689, 690 (Fed. Cir. 2019) ).  Furthermore, under    prog 2 requires additional elements that integrate any alleged abstract idea into a practical application.  In further analyzing claim 1 limitations individually and as a combination with the rest of the limitations of claim 1 (steps 3-7) do not integrate into a practical application.  Moreover, the claim 1 limitation do not provide any technical improvement in the filed of computer system executing queries.
 	claim 1,9 ,10 directed to mere calculations and/or routines processing performed by the physical processing unit not improved computer operation and/or function) the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at page 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v.Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015), and in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57),.and  they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular current index set to a working index set, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Hence, claim 1,9,10 are rejected under 35 USC 101.
	Examiner applies above argument to claims 2-8,10-15 depend from claim 1.
 
b) 	At page 13-14, claim 1 applicant argues:
	Claim 1 amended “best ratio” with “a maximum ratio”, amendment clarifies that maximizing is the desired relationship between the associated costs………..
Examiner’s response:
	As to the argument (b), in view of specification workload cost, reconfiguration costs, memory consumption with respect to corresponding equations (spec:0037-,0061-0064,0067, 0038), but not the “maximum ratio”, while “maximizing ratio”, “memory consumption”, associated costs are subjective to specific situation and/or condition defined by the parameters, but merely suggests {i} (I = 1,……N), therefore, in view of claim 1,9 amendment, one of ordinary skill in the art would not understand the meanings of the terms such as “maximizing ratio” between associated costs………memory consumption, the examiner finds this argument not persuasive.
	Examiner applies above arguments to claims 2-8,10-15 depend from claim 1.






c) At page 15-16, claim 1,9, applicant argues
 	Claim 1 (as amended) recites that the index set / is a multi-attribute index. …… representing the set of multi-attribute index candidates; and embodiments are directed to improving the multi-attribute index selection problem.  Lawande, as understood, discusses various ways of creating indexes, including determining a candidate set of indexes, optimizing characteristics and consolidating a subset of candidates,             and determining an execution plan using the subset of candidates. See, e.g.,                  FIGS. 1-3. Lawande, as understood, also discusses various query costs. See paragraphs [0090]-[0098]. However, this disclosure suggests nothing about the specific ratios recited in claim 1 (as amended) that are based on workload costs F, reconfiguration costs R, and memory consumption P.
 	Oommen at 41:1 through 43:67 discusses calculating various values. However, nothing in Oommen discloses the specific ratios recited in claim 1 (as amended) that are based on workload costs F, reconfiguration costs R, and memory consumption P.
The combination of  prior art of  Lawande and Oommen , Gibas fails to render claim 1 nothing in the combination suggests the specific ratios recited in claim 1 (as amended) that are based on workload costs F, reconfiguration costs R, and memory consumption P.
Examiner’s response:
 	As to the above argument (c), the prior art of Lawande is directed to defining indexes, workload using cost based query optimization (Lawande: Abstract).  The prior art of Lawande teaches query execution plan that identifies specific candidate indexes that not only determines the execution plan but also associated cost for that working indexes (fig 2, 0020,0029), further prior art of Lawande specifically teaches for each query from the execution plan, determines  workload and cost value including calculating basecost as “current cost of the query (Lawande: 0090) .  prior art of Lawande teaches identifying index candidates that including bitmap index candidates that identify the access path, generating query optimization of that attribute index candidate (0055-0057)  read on the limitation step (2)
	The prior art of Konik et al., is directed to allocating resources  particularly weighted cost ratio in order to use maximize resource usage  ie., calculating lowest current resource usage, while calculating maximum resource applying threshold levels as required in CPU usage, memory usage thereby calculating estimated cost ratio for each virtual machine and like (Konik: Abstract, fig 4).  The prior art of Konik specifically teaches managaing resource allowcation in a database management system where execution plan associated with the cost data and optimizer as detailed in fig 3 and outputting the result set as shown in fig 3.  
 	It is however, noted that Lawande does not teach “maximize the ratio between associated costs reduction and associated additional memory consumption, best ratio between associated costs reduction and associated additional memory consumption”.  On the other hand, Konik disclosed  “maximize the ratio between associated costs reduction and associated additional memory consumption, best ratio between associated costs reduction and associated additional memory consumption”(Konik: fig 3-4, 0049-0050,0053,0077-0078 – Konik teaches cost data for each virtual machine for the query execution plan that including memory consumption particularly during execution plan estimating the overall cost for example memory usage field specifies percentage , further the prior art of Konik teaches optimizer calculates weighted cost ratio formula as detailed in 0053, also Konik’s fig 6-7 describes various cost data attributes for each virtual machine used in optimizing the query particularly calculates memory usage reflects maximize ratio as shown in fig 7, element 710.
	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine calculating query optimize cost ratio of selected virtual machine of Konik et al., into  candidate index merging for respective workload using cost based query optimizer of Lawnade et al., because both Lawande, Konik directed to database query optimization (Lawande: Abstract, fig 1; Konik: Abstract, fig 1-2), both Lawande, Konik specifically defines index sets in query processing and estimation of cost (Lawande: fig 2,0024; Konik: fig 3, element 340, optimizer, element 315, execution plan associated with the cost data element 325,360 respectively) and both Lawande, Konik are from the same field of database query optimization endeavor.  Because both Lawande, Konik teaches query optimization plan associated with the costs, it would have been obvious to users of Lawande to use cost data for each virtual machine used in query execution plan that not only calculates memory usage (Konik: fig 4), but also calculates estimated cost ratio (Konik: fig 4, element 430), weighted cost ratio (fig 4, element 435) that including memory usage range (minimum, maximum) based on the available resources (Konik:   fig 7, element 710) thus improves overall optimizing cost data model.  The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US at 398. 
 	It is however, noted that Lawande, Konik do not specifically disclose “wherein step(2), the associated costs are based on workload costs and reconfiguration costs of changing current index set to a working index set”; “wherein step (5), the associated costs are based on workload costs and reconfiguration costs of changing a current index set to a working index set, based on a difference between the new index sets I and working index set I”, although prior art of Konik teaches optimization of query cost model (Konik: Abstract, fig 3-4).  On the other hand, Michael teaches “wherein step(2), the associated costs are based on workload costs and reconfiguration costs of changing current index set to a working index set” (Michael: page 248, col 2, para 1-3 – Michael teaches query workload, particularly using autoadmin algorithm that is reconfigured from one-dimensional candidate indexes, while query workload associated with the costs estimation with respect to query optimizer); ““wherein step (5), the associated costs are based on workload costs and reconfiguration costs of changing a current index set to a working index set, based on a difference between the new index sets I and working index set I” (Michael: page 252, col 2, 3.3.3-3.4 -  index selection loop , page 253, col 1 – Michael teaches working index set and the new index sets comparing the difference between index sets evaluating cost for using the index and total query current cost with respect to suggested index set S, further at page 253, col 2, 3.4.3 Michael considers new indexes as Pnew calculate the identified best index for overall query performance).

 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine  Online index recommendations for high-dimensional databases using query workloads of Michael into users of Lawande, Konik because that would have allowed users of Lawande, Konik to use Michael’s query execution using physical database that supports recommended index based on workload changes, query pattern changes that allows high dimensional data access, index selection  that speed up optimized query workloads, thus improves overall query performance that provides optimum index cost, for specific data sets (Michael: Abstract, page 249 col 2). The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.









Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15  (as filed on 8/10/2022) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1: in accordance with Step 1  of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claim 1-15), system (claim 9)  and computer program product (claim 10), are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A: In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method implemented on a computer system executing queries using index set, using single-attribute index {i} maximizes the ratio, adding index from the above to the working index set I, which falls into the “certain method of calculating index activity” group within the enumerated working index of abstract idea set forth in the 2019 PEG.  The Claims recites the abstract idea of mere calculating using formula and/or algorithm of selecting attribute index and computing working index and presenting results, which falls within the abstract idea mere using mathematical formula to compute index and working index.  It is noted that cited abstract idea also falls within the mathematical formula processes is abstract ideas set forth in the 2019 PEG.  The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1:” (1) setting by the physical processing unit of the computer, the working index set / =             
                ∅
            
        ; (2) determining by the physical processing unit a single-attribute index {i} (i = 1,..., N) that maximizes the ratio between associated costs reduction of the processing performed by the  physical processing unit and associated additional memory consumption of the physical storage device; (3) adding by the  physical processing unit the determined single-attribute index from step (2) to the working index set / ; (4) for each elementary index element {i} (i = 1, ..., N) and for each index k            
                 
                ∈
            
         / , 
    PNG
    media_image1.png
    26
    122
    media_image1.png
    Greyscale

 	(a) creating by the  physical processing unit a new index set / by adding {i} as new single-attribute index to the working index set /  and 
    PNG
    media_image1.png
    26
    122
    media_image1.png
    Greyscale

 	(b) creating by the  physical processing unit a new index set / by appending {i} at the end of index k of the working index set /;
(5) from the new index sets / created in step (4), selecting by the  physical processing unit the new set /* that has a maximum ratio between associated costs reduction of the processing performed by the physical processing unit and associated additional memory consumption of the physical storage device;; 
(6) setting by the  physical processing unit the working index set / = /*” and
(7) executing, by the physical processing unit, a query using the working index set determined in step (6);
“wherein in the ratio according to step (2), the associated costs are based on workload costs and reconfiguration costs of changing a current index set to a working index set stored by the physical storage device, and the associated memory consumption is based on an occupied memory of the single-attribute index { I }, and 
 “wherein in the ratio according to step (5), the associated costs are based on workload costs and reconfiguration costs of changing a current index set  to a working index set stored by the physical storage device, and the associated memory consumption is based on a difference between an occupied memory of the new index sets I and an occupied memory of the working index set I”

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into practical application.

The additional elements are directed to “wherein in the ratio according to step (2), the associated costs are based on workload costs and reconfiguration costs of changing a current index set to a working index set stored by the physical storage device, and the associated memory consumption is based on an occupied memory of the single-attribute index { I }, and 
 “wherein in the ratio according to step (5),………..”(claim 1,9,10).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular current index set to a working index set, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [page 8-10].  "Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, by the  physical processing unit....... "), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
 	Accordingly, because the Step 2A prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B
	
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to “wherein in the ratio according to step (2), the associated costs are based on workload costs and reconfiguration costs of changing a current index set to a working index set stored by the physical storage device, and the associated memory consumption is based on an occupied memory of the single-attribute index { I }, and 
 “wherein in the ratio according to step (5),………..”, on the scope of the claim.  In addition, Applicant’s Specification (page 8-10, 13-16) describes generic off-the self computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at page 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v.Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v.DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
 	The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant
extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  
MPEP § 2106.0S(d)(II) sets forth the following:

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ;
TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ;
buySAFE, Inc. v. Google, Inc ... ;

• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;

• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;

• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;

• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and

• A web browser's back and forward button functionality, Internet Patent

• Corp. v. Active Network, Inc ..

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
 	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-12 recite steps such as “repeating steps (4)-(6) (clam 2); “wherein the predetermined condition is ………………………….memory budget or a predefined maximum….(claim3); “wherein the ration according to step (5)…..” (claim 4); “wherein the workload costs are……..defined by function P(I)  (claim 5); “wherein the database currently used no index set”(claim 6); “wherein the database currently uses current index set I (claim 7); “wherein the ratio according to step(20……..wherein the ratio according to step(5)… 
    PNG
    media_image2.png
    35
    151
    media_image2.png
    Greyscale
…..…” (claim 8).  These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mere calculating using formula and/or algorithm of selecting attribute index and computing working index and presenting results, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea. 










Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.    The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1,9 are directed to “Method for determining an index set / for the purpose  5) from the new index sets…..new set ….has a maximum ratio between associated costs…….memory consumption; specification does not mention anything about, ratio between associated costs……additional memory consumption; a maximizes ratio between associated costs…….memory consumption, but specification merely suggests “CoPhy linear programming  of greedy approach,  from various publications, (specification as filed 4/28/2020: page 15, line 11-23); by comparing cost estimations of potential new index from publication (page 15, line 24-30), and inventive  approach (from publications) as discussed do not suggest any relation to the “more efficiently against a database” (specification: page 16-17), it is further noted that page 19,  table 1 suggests runtime comparison, recursive approach of cost estimation (page 20) and reviewed performance comparison with CoPhy (specification page 21) do not suggest more efficiently against a database, however, more efficiently against a database is very subjective with respect to specific database, memory, CPU  and nature of queries executed, therefore, the instant specification do not provide reasonable support for running queries; ratio between associated costs……additional memory consumption”; new index sets…..new set ….has a maximizes ratio between associated costs…….memory consumption (inconsistent with the specification)

claim 2, is directed to repeating steps (4)-(6) until a predetermined condition is reached, however, specification do not provide specific “predetermined condition” with respect to steps (4)-(6), since claim 1,9 do not mention; ratio between associated costs……additional memory consumption”; new index sets…..new set ….has a maximi ratio between associated costs…….memory consumption, and claim 2 depend from claim 1, is also rejected in the analysis of  claim 1, and claim 2 is rejected on that basis.




Claim 3, is directed to “wherein the predetermined condition is that either memory consumption exceeds a memory budget…..predefined maximum number of construction steps……….further improvement can be achieved”, specification (page 15-18) does not mention anything about  claim 2 limitations, upon further reviewing of instant application specification page 18-20 do not suggests claim 3 limitations including predefined maximum number of construction………improvement can be achieved, hence, claim 3 is depend from claim 2, is also rejected in the analysis of  claim 1, and claim 2 is rejected on that basis.

Claim 4 is directed to “wherein the ratio according to step(5) …..reconfiguration costs ……. working index set………”, specification does not mention anything about how reconfiguration costs are calculated and how current index set and working index sets are defined, hence claim 4 is depend from claim 1, is also rejected in the analysis of claim 1, and claim 4 is rejected on that basis
	Claim 5 is dependent on claim 1 is also rejected in the analysis of claim 1, and claim 5 is rejected on that basis

Claim 6 is directed to “wherein the database currently uses no index set”, specification does not mention anything about “ database currently uses no index set”, while entire specification suggests merely different sets of  index candidates, but not “no index set”, claim 6 is depend from claim 1, is also rejected in analysis of claim 1, and claim 6 is rejected on that basis also.

Claim 7 is directed to “wherein database current uses current index set, specification does not mention anything about how “current uses current index set”, while specification page 12 suggests recursively adds attributes to a set of indexes, and during optimization it may exclude unnecessary indexes from the current index set (spec: page 14), but does not suggest “current uses current index set”.  claim 7 is depend from claim 1, is also rejected in analysis of claim 1, and claim 6 is rejected on that basis.

Claim 8 is directed to ratio according to step (2)……..claim 8 is rejected in the analysis of claim 1 above, and claim 8 is rejected on that basis.

Claim 11-12 are rejected in the analysis of claim 1 above, and claims 11-12 are rejected on that basis, particularly ratio step(2), workload costs and total cost.
 
Claims 13-15 are rejected in the analysis of claim 1 above, and claims 1 are rejected on that basis, particularly ratio step (6-7), query using the working index







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1,9-10, it is unclear what is meant by Method for determining an index set / for the purpose of allowing running queries “determining a single-attribute index…….ratio between associated costs……additional memory consumption”, “step (4) creating a new index set……,  step (4a) creating a new index set…..end of index k of the working index set…..( 5) from the new index sets…..new set ….has a maximum ratio between associated costs…….memory consumption; specification does not mention anything about “more efficiently against a database”, ratio between associated costs……additional memory consumption; best ratio between associated costs…….memory consumption,, for compact prosecution, examiner, assumed and treated typical optimization of queries in a database management environment executes cost based plans to optimize memory  of the database system, furthermore, it is unclear what is meant by “maximizes the ratio” with respect to cost reduction without defining condition to satisfy for example is there any threshold to achieve maximize the ratio between associated costs and like.

claim 2,  it is unclear what is meant by repeating steps (4)-(6) until a predetermined condition is reached, however, specification do not provide specific “predetermined condition…………..for compact prosecution, examiner assumed and treated predetermined condition….may be optimization of query conditions (statements)

Claim 3, it is unclear what is meant by “wherein the predetermined condition is that either memory consumption exceeds a memory budget…..predefined maximum number of construction steps……….further improvement can be achieved”, these limitations do not have reasonable support from the specification as detailed above.

Claim 4 , it is unclear what is meant by  “ wherein the associated  costs…….reconfiguration costs …changing the current  index set………”, specification does not mention anything about how reconfiguration costs are calculated, these limitations do not have reasonable support from the specification as detailed above.
 	Claim 5 is dependent on claim 4 is also rejected in the analysis of claim 1, and claim 5 is rejected on that basis



Claim 6 , it is unclear what is meant by “wherein the database currently uses no index set”, specification does not mention anything about “ database currently uses no index set”, these limitations do not have reasonable support from the specification as detailed above.

Claim 7 , it is unclear what is meant by “wherein database current uses current index set, specification does not mention anything about how “current uses current index set”.

Claim 8, it is unclear what is meant by  “ ratio according to step (2)…….., claim 8 is rejected in the analysis of claim 1 above, and claim 8 is rejected on that basis.

As to claim 11, It is unclear what is meant by “ wherein in the ratio according to step (2), the workload costs are a difference between a total cost of the working index set 
    PNG
    media_image3.png
    23
    41
    media_image3.png
    Greyscale
and a total cost of the single-attribute index {i}”, with respect to workload costs and the total cost of working index.

As to claim 12 It is unclear what is meant by wherein in the ratio according to step (5), the workload costs are a difference between a total cost of the working index set / and a total cost of the new index sets /, with respect to workload costs and the total cost of working index, with respect to workload costs and the total cost of working index.

Claims 13-15 is dependent on claim 1, is also rejected in the analysis of claim 1, and claim 13-15 are rejected on that basis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawande et al., (hereafter Lawande), US Pub.No. 2005/0187917 published Aug,2005 , Konik et al., (hereafter Konik), US Patent No. 2013/0263117 published Oct ,2013 in view of Michael Gibas et al., (hereafater Michael), “online index recommendations for high-dimensional databases using query workloads”      IEEE transactions on knowledge and data engineering vol 20,N0.2, Feb,2008       pp 246-260 

As to claim 1,9-10, Lawande teaches a system which including “A method implemented in a computer system with a physical processing unit and physical storage device (Lawande: Abstract, 0020-0021 fig 4, 0133-0134 – Lawande teaches both hardware and software,  Lawande teaches relational database query optimization, particularly query optimizer selecting indexes for a particularly query statement in rewriting query statements thereby providing improved estimation of optimizer and various index solutions as detailed in 0021), “executing queries by the physical processing unit on a database using an index set I  (fig 4, 0132,0133, line 13-18, Abstract – Lawande teaches computer system supporting physical processors, memory and computer readable medium), the computer system storing the database with N attributes in the physical storage device, wherein the index set I is a multi-attribute index the method comprising the following steps (fig 4, 0024,0028 – Lawande teaches database management supporting query optimizer particularly defining indexes, materialized views of tables including processing queries): 
 	“(1) setting , by the physical processing unit of the computer, the working index set / =                 
                    ∅
                
            ” (0022-0023 – Lawande teaches defining index data structure for a given database workload with respect to query optimizing defining subset of candidate indexes forming as working index set to determine execution plan)
         “ (2) determining , by the physical processing unit, a single-attribute index             {i} (i = 1,..., N)” (Lawande: 0055-0057 – Lawande teaches identifying index candidates that including bitmap index candidates that identify the access path, generating query optimization of that attribute index candidate), processing performed by the physical processing unit , the physical storage device ( fig 4 – Lawande teaches physical storage device);
	“(3) adding, by the physical processing unit,  the determined single-attribute index  from step (2) to the working index set / “ (Lawande: 0044-0045,0047 – Lawande teaches defining number of rows based on the attribute index particularly selectivity of predicates allows index connected by the “operator” (in this case for example AND) that determines index referenced is added to the columns and this particular predicate is useful in working index);
 	“(4) for each elementary index element {i} (i = 1, ..., N) and for each index k                
                     
                    ∈
                
             /, 
    PNG
    media_image4.png
    27
    125
    media_image4.png
    Greyscale
” (Lawande: 0028,0031 – Lawande teaches generating each candidate index for possible query for example GROUP BY, ORDER BY clause thereby selecting index elements in executing real index to the optimizer, the prior art of Lawande teaches candidate indexes for the query optimization satisfying conditions such as above with respect to index attributes as detailed in 0031), 
“(a) creating , by the physical processing unit, a new index set / by adding {i} as new single-attribute index to the working index set /” (Lawande: 0088-0089,0100 – Lawande teaches creating index sets, adding indexes in generating each candidate index, also identifying existing candidate indexes adding in the merged candidate indexes for example as detailed in 0089 in creating new index for the existing candidate index set, thereby identifying key_ID for set of indexes)
 	“(b) creating, by the physical processing unit,  a new index set / by appending {i} at the end of index k of the working index set /” (0092-0095, 0103-0104 – Lawande teaches creating new index, accessing indexes, while calculating cost and table scan saving and providing and retaining index properties by merging, further Lawande supports defining key_ID for the constructive merge of two indexes to form new index set while maintaining the functionality of each index as detailed in 0103) 
 	“(5) from the new index sets / created in step (4), selecting, by the physical processing unit, the new set /*” (0075, 0082-0085,0112 – Lawande teaches identifying candidate indexes to create new set of index for example in this case merged index to the candidate set list, further it is noted that Lawande maintains frequency of queries on particular index sets maintained as statistics in the database that determines not only index workload, but also decision support in overall query optimization); “of the processing performed by the physical processing unit, memory of the physical storage device” (Lawande: fig 4), and 
  	“(6) setting, by the physical processing unit,  the working index set / = /*”       (0022-0023,0028,0031,0045-0046 – Lawande teaches defining index data structure for a given database workload with respect to query optimizing defining subset of candidate indexes forming as working index set to determine execution plan);
	“(7) executing, by the physical processing unit (fig 4), a query using the working index set determined in step(6)” (Lawande: 0031-0032 – Lawande teaches querying working index in generating cost associated with the subset of candidate index)

As to claim 10, computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1 (Lawande: 0133-0134 – computer readable media including computer code and/or instructions executed by a computer system)
 	It is however, noted that Lawande does not teach “maximize the ratio between associated costs reduction and associated additional memory consumption, best ratio between associated costs reduction and associated additional memory consumption”.  On the other hand, Konik disclosed  “maximize the ratio between associated costs reduction and associated additional memory consumption, best ratio between associated costs reduction and associated additional memory consumption”(Konik: fig 3-4, 0049-0050,0053,0077-0078 – Konik teaches cost data for each virtual machine for the query execution plan that including memory consumption particularly during execution plan estimating the overall cost for example memory usage field specifies percentage , further the prior art of Konik teaches optimizer calculates weighted cost ratio formula as detailed in 0053, also Konik’s fig 6-7 describes various cost data attributes for each virtual machine used in optimizing the query particularly calculates memory usage reflects maximize ratio as shown in fig 7, element 710.
	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine calculating query optimize cost ratio of selected virtual machine of Konik et al., into  candidate index merging for respective workload using cost based query optimizer of Lawnade et al., because both Lawande, Konik directed to database query optimization (Lawande: Abstract, fig 1; Konik: Abstract, fig 1-2), both Lawande, Konik specifically defines index sets in query processing and estimation of cost (Lawande: fig 2,0024; Konik: fig 3, element 340, optimizer, element 315, execution plan associated with the cost data element 325,360 respectively) and both Lawande, Konik are from the same field of database query optimization endeavor.  Because both Lawande, Konik teaches query optimization plan associated with the costs, it would have been obvious to users of Lawande to use cost data for each virtual machine used in query execution plan that not only calculates memory usage (Konik: fig 4), but also calculates estimated cost ratio (Konik: fig 4, element 430), weighted cost ratio (fig 4, element 435) that including memory usage range (minimum, maximum) based on the available resources (Konik:   fig 7, element 710) thus improves overall optimizing cost data model
 	It is however, noted that Lawande, Konik do not specifically disclose “wherein step(2), the associated costs are based on workload costs and reconfiguration costs of changing current index set to a working index set”; “wherein step (5), the associated costs are based on workload costs and reconfiguration costs of changing a current index set to a working index set, based on a difference between the new index sets I and working index set I”, although prior art of Konik teaches optimization of query cost model (Konik: Abstract, fig 3-4).  On the other hand, Michael teaches “wherein step(2), the associated costs are based on workload costs and reconfiguration costs of changing current index set to a working index set” (Michael: page 248, col 2, para 1-3 – Michael teaches query workload, particularly using autoadmin algorithm that is reconfigured from one-dimensional candidate indexes, while query workload associated with the costs estimation with respect to query optimizer); ““wherein step (5), the associated costs are based on workload costs and reconfiguration costs of changing a current index set to a working index set, based on a difference between the new index sets I and working index set I” (Michael: page 252, col 2, 3.3.3-3.4 -  index selection loop , page 253, col 1 – Michael teaches working index set and the new index sets comparing the difference between index sets evaluating cost for using the index and total query current cost with respect to suggested index set S, further at page 253, col 2, 3.4.3 Michael considers new indexes as Pnew calculate the identified best index for overall query performance)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine  Online index recommendations for high-dimensional databases using query workloads of Michael into users of Lawande, Konik because that would have allowed users of Lawande, Konik to use Michael’s query execution using physical database that supports recommended index based on workload changes, query pattern changes that allows high dimensional data access, index selection  that speed up optimized query workloads, thus improves overall query performance that provides optimum index cost, for specific data sets (Michael: Abstract, page 249 col 2).

As to claim 2, the combination of Lawande, Konik, Michael disclosed :
	“ repeating steps (4)-(6) until a predetermined condition is reached” (Lawande: 0045-0046)

As to claim 3, the combination of Lawande, Konik, Michael disclosed: “wherein the predetermined condition is that either memory consumption exceeds a memory budget or a predefined maximum number of construction steps is reached or no further improvement can be achieved” (Lawande: 0090-0091; Konik: fig 3-4, fig 7).

As to claim 4, the combination of Lawande, Konik,  Michael disclosed “wherein in the ratio according to step (5), the reconfiguration costs of changing the current index  set / to the working index set / are defined by function R (/, /)” (Lawande : 0100-0101,0112-0114).

As to claim 5, the combination of Lawande, Konik, Michael disclosed “wherein the workload costs are defined by the function F (/)” (Lawande : 0022-0023,0028-0029)  the reconfiguration costs of changing the current index set / to the working index set / are defined by function R (/, /), and the memory consumption is defined by function P(/)” (Lawande: 0045-0046, 0055-05560).

As to claim 6, the combination of Lawande, Konik,  Michael disclosed  “wherein the database currently uses no index set” (Lawande: 0050-0052). 

As to claim 7,  the combination of Lawande, Konik, Michael disclosed  “wherein the database currently uses current index set /” (Lawande: 0054-0056,0058).

As to claim 8, the combination of Lawande, Konik, Michael disclosed  wherein the ratio according to step (2) is determined according to 
    PNG
    media_image2.png
    35
    151
    media_image2.png
    Greyscale
    and wherein the ratio according to step (5) is determined according to 
    PNG
    media_image5.png
    39
    137
    media_image5.png
    Greyscale
” (Oommen: col 41, line 1-67, col 43, line 26-67)

As to claim 11, the combination of Lawande, Konik, Michael disclosed “wherein the ratio according to step (2), the workload costs (Oommen -  col 19, line 12-27, col 19, line 32-42) are a difference between a total cost of the working index set 
    PNG
    media_image6.png
    32
    42
    media_image6.png
    Greyscale
 and a total cost of the single-attribute index { I } (Michael: page 248, col 2, para 1-3, page 249, col 1)

As to claim 12, the combination of Lawande, Konik, Michael disclosed “wherein in the ratio according to step (5), the workload costs’ (Oommen -  col 19, line 12-27, col 19, line 32-42) are a difference between a total cost of the working index set I  and a total cost of the new index sets I  (Michael: page 248, col 2, para 1-3, page 249, col 1, page 253, 3.4.3)
As to claim 13,  the combination of Lawande, Konik, Michael disclosed:
(8) outputting, by the computer system, a result of the query executed in step (7) (Lawande: 0053-0054; Konik: fig 1, result set element 152)

As to claim 14  the combination of Lawande, Konik, Michael disclosed
 	“(8) outputting, by the computer system, a result of the query executed in step (7), wherein the result corresponds to a subset of the database stored by the physical storage device” (Lawande: fig 1, 0022-0023; Konik: fig 3, 0046-0047).

As to claim 15  the combination of Lawande, Konik, Michael disclosed
 (8) outputting, by the computer system, a result of the query executed in step (7), wherein the result corresponds to a subset of the database stored by the physical storage device as selected by executing the query using the working index set determined in step (6). (Lawande: fig 1, 0022-0023; Konik: fig 3, 0046-0047).












Conclusion

The prior art made of record
	a.  	US Pub. No.  2005/0187917 is directed to workload using cost based query optimizer	
	b. 	US Pub. No. 2013/0263117 is directed to query optimizing including cost ratio estimation  of memory in virtual machines
	c. 	Michael Gibas et al., “online index recommendations for high-dimensional databases using query workloads” IEEE transactions on knowledge and data engineering vol 20,N0.2, Feb,2008 pp 246-260 










 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154